         Case 1:20-cv-05401-SDA Document 14 Filed 11/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          11/23/2020
 Salvador Perez,

                                Plaintiff,
                                                              1:20-cv-05401 (SDA)
                    -against-
                                                              ORDER
 Healthy Choice Gourmet, Inc. et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       This case contains claims under the Fair Labor Standards Act. On November 20, 2020 an

Order was issued on the parties’ consent referring disposition of this matter to the undersigned

pursuant to 28 U.S.C. § 636(c). (ECF No. 13.) A settlement was reached by the parties during

mediation. (ECF No. 12.) In light of the requirements of Cheeks v. Freeport Pancake House, Inc.,

796 F.3d 199 (2d Cir. 2015), the parties must file a joint letter or motion that addresses whether

the settlement is fair and reasonable.

       Any such letter or motion shall be filed by Wednesday, December 23, 2020, and should

address the claims and defenses, the defendants’ potential monetary exposure and the bases for

any such calculations, the strengths and weaknesses of the plaintiffs’ case and the defendants’

defenses, any other factors that justify the discrepancy between the potential value of plaintiffs'

claims and the settlement amount, the litigation and negotiation process, as well as any other

issues that might be pertinent to the question of whether the settlement is reasonable (for

example, the collectability of any judgment if the case went to trial).

       The joint letter or motion should also explain the attorney fee arrangement, attach a copy

of the retainer agreement, and provide information as to actual attorney’s hours expended and
         Case 1:20-cv-05401-SDA Document 14 Filed 11/23/20 Page 2 of 2




the relevant experience of the attorney(s). Finally, a copy of the settlement agreement itself must

accompany the joint letter or motion.

SO ORDERED.

DATED:         New York, New York
               November 23, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                2
